 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   NICOLE JONES,                                       Case No. 1:19-cv-01049-SAB

12                  Plaintiff,                           ORDER REQUIRING PLAINTIFF TO FILE
                                                         A LONG FORM APPLICATION TO
13          v.                                           PROCEED IN FORMA PAUPERIS

14   COMMISSIONER OF SOCIAL SECURITY,                    (ECF No. 2)

15                  Defendant.

16

17          On July 31, 2019, Nicole Jones (“Plaintiff”) filed the complaint in this action seeking

18 judicial review of the final decision of Defendant Commissioner of Social Security

19 (“Defendant”) denying her application for benefits under the Social Security Act. (ECF No. 1.)
20 Plaintiff also filed an application to proceed in forma pauperis without prepayment of the filing

21 fee on the same day. (ECF No. 2.)

22          In order to proceed in court without prepayment of the filing fee, Plaintiff must submit an

23 affidavit demonstrating that she “is unable to pay such fees or give security therefor.” 28 U.S.C.

24 § 1915(a)(1). In assessing whether a certain income level meets the poverty threshold under

25 Section 1915(a)(1), courts look to the federal poverty guidelines developed each year by the

26 Department of Health and Human Services. See, e.g., Lint v. City of Boise, No. CV09-72-S-
27 EJL, 2009 WL 1149442, at *2 (D. Idaho Apr. 28, 2009) (and cases cited therein).

28          Plaintiff’s application states that she relies on her husband for support and no other

                                                     1
 1 person depends upon Plaintiff for support. The 2019 Poverty Guidelines for the 48 contiguous

 2 states    for    a   household    of    two    is   $16,910.00.       2019     Poverty    Guidelines,

 3 http://aspe.hhs.gov/poverty/19poverty.cfm (last visited August 1, 2019).

 4          Plaintiff states that her husband receives Social Security income of $1,792.00 per month.

 5 This amounts to $21,504.00 per year. Plaintiff also indicated that they own their mobile home

 6 which is valued at $50,000.00 and a vehicle valued at $4,500.00. Based on the information

 7 provided, it does not appear that Plaintiff is entitled to proceed without prepayment of fees in this

 8 action. Accordingly, the Court will order Plaintiff to complete and file an Application to

 9 Proceed in District Court Without Prepaying Fees or Costs (Long Form) – AO 239. If Plaintiff is

10 unwilling to complete and submit the long form application, Plaintiff must pay the filing fee in

11 full.

12          Based upon the foregoing, it is HEREBY ORDERED that:

13          1.      The Clerk of the Court is directed to forward an Application to Proceed in District

14                  Court Without Prepaying Fees or Costs (Long Form) – AO 239 to Plaintiff;

15          2.      Within twenty (20) days of the date of this order, Plaintiff shall either (1) pay the

16                  $400.00 filing fee for this action, or (2) complete and file the enclosed

17                  Application to Proceed in District Court Without Prepaying Fees or Costs (Long

18                  Form) – AO 239; and

19          3.      If Plaintiff fails to comply with this order, the Court shall recommend that this

20                  action be dismissed for failure to pay the filing fee and failure to comply with a

21                  court order.

22
     IT IS SO ORDERED.
23

24 Dated:        August 1, 2019
                                                           UNITED STATES MAGISTRATE JUDGE
25

26
27

28

                                                       2
